Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 1 of 14 PagelD 830

AF Approval 1! Chief Approval |

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 8:19-cr-154-T-35AAS
CHARLES R. RESNICK
PLE EME

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Maria
Chapa Lopez, United States Attorney for the Middle District of Florida, and the
defendant, Charles R. Resnick, and the attorney for the defendant, James E.
Felman, Esquire, mutually agree as follows:

A.  Particularized Terms
1. Count Pleading To
The defendant shall enter a plea of guilty to Count Nine of the
Indictment. Count Nine charges the defendant with filing a false income tax
return, in violation of 26 U.S.C. § 7206(1).
2. . Maximum Penalties
Count Nine carries a maximum sentence of three years of
imprisonment, a fine of $100,000, a term of supervised release of one year, and a

special assessment of $100 per felony count for individuals. With respect to

Defendant’s Initials

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 2 of 14 PagelD 831

certain offenses, the Court shall order the defendant to make restitution to any
victim of the offense, and with respect to other offenses, the Court may order the
defendant to make restitution to any victim of the offense, or to the community,
as set forth below.
3: Elements of the Offense

The defendant acknowledges understanding the nature and elements
of the offenses with which defendant has been charged and to which defendant is.
pleading guilty.

The elements of Count Nine are:

First: the defendant made or caused to be made a U:S. Individual
Income Tax Return, IRS Form 1040 for the year 2012;

Second: the tax return contained a written declaration that it was
made under the penalty of perjury;

Third: when the defendant made or helped to make the tax return,
he knew it contained false material information;

Fourth: when the defendant did so, he intended to do something he
knew violated the law; and

Fifth: the false matter in the tax-return related to a material
statement.

4. Counts Dismissed

At the time of sentencing, Counts Two through Eight and Ten of the

Indictment against the defendant will be dismissed pursuant to Fed. R. Crim. P.

11(c)(1)(A).

Defendant’s Initials 2

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 3 of 14 PagelD 832

5. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney’s Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney’s Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Taxes—Payment and Cooperation
The defendant agrees to pay all taxes, interest, and penalties found
to be lawfully owed and due to the Internal Revenue Service for the years 2010
through and including 2013, and to cooperate with and provide to the Internal
Revenue Service any documentation necessary for a correct computation of all
taxes due and owing for those years, and further agrees sat the ae may make
this term a condition of any sentence of probation or supervised release.
7. Discretionary Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663(a) and (b), defendant agrees to make
full restitution to the victim(s), including the Center for the Advancement of
Science in Space in the approximate amount of $5,185.31, or as otherwise

directed by the Court.

C— 3

Defendant’s Initials

 

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 4 of 14 PagelD 833

8. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the defendant’s
applicable guidelines range as determined by the Court pursuant to the United
States Sentencing Guidelines, as adjusted by any departure the United States has
agreed to recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw
from the plea agreement, and the defendant will not be allowed to withdraw from
the plea of guilty.
9. Acceptance of Responsibility—Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted, the
United States will recommend to the Court that the defendant receive a two-level
downward adjustment for acceptance of responsibility, pursuant to USSG
§3E1.1(a). The defendant understands that this recommendation or request is not
binding on the Court, and if not accepted by the Court, the defendant will not be
allowed to withdraw from the plea.
Further, at the time of sentencing, if the defendant’s offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

— Cc
Defendant’s Initials 4

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 5 of 14 PagelD 834

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional level.
The defendant understands that the determination as to whether the defendant
has qualified for a downward adiianment of a third level for acceptance of
responsibility rests solely with the United States Attorney for the Middle District
of Florida, and the defendant agrees that the defendant cannot and will not
challenge that determination, whether by appeal, collateral attack, or otherwise. —

10. Low End

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted, the
United States will not oppose the defendant’s request to the Court that the
defendant receive a sentence at the low end of the applicable guideline range, as
calculated by the Court. The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the

defendant will not be allowed to withdraw from the plea.

Defendant's Initinis o~ —_ 5

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 6 of 14 PagelD 835

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to
or in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offense, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant to
make restitution to any victim of the offense, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant entens
a plea of guilty to such counts, and whether or not such counts are dismissed
pursuant to this agreement. The defendant further understands that compliance
with any restitution payment plan imposed by the Court in no way precludes the
United States from simultaneously pursuing other statutory remedies for
collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not limited to,
garnishment and execution, pursuant to the Mandatory Victims Restitution Act,
in order to ensure that the defendant’s restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that this
obligation is satisfied, the defendant agrees to deliver a check or money order to
the Clerk of the Court in the amount of $100 payable to “Clerk, U.S. District

Court” within ten days of the change of plea hearing.

Defendant’s Initials 6

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 7 of 14 PagelD 836

The defendant understands that this agreement imposes no
limitation as to fine.
a Supervised Release
The defendant understands that the offense to which the defendant
is pleading provides for imposition of a term of supervised release upon release
from imprisonment, and that, if the defendant should violate the conditions of
release, the defendant would be subject to a further term of imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed from
the United States, denied citizenship, and denied admission to the United States
in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant factual
information, including the totality of the defendant’s criminal activities, if any,
not limited to the count to which defendant pleads, to respond to comments made
by the defendant or defendant’s counsel, and to correct any misstatements or

inaccuracies. The United States further reserves its right to make any

Defendant’s Initials _<“—~ 7

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 8 of 14 PagelD 837

recommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United States
Attorney’s Office within 30 days of execution of this agreement an affidavit
reflecting the defendant’s financial condition. The defendant promises that his
financial statement and disclosures will be complete, accurate and truthful and
will include all assets in which he has any interest or over which the defendant
exercises control, directly or indirectly, including those held by a spouse,
dependent, nominee or other third party. The defendant further agrees to execute
any documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release of
the defendant’s tax ats for the previous five years. The defendant similarly
‘agrees and authorizes the United States Attorney’s Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant’s federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any

recommendations to the Court and for collecting any assessments, fines,

Defendant’s Initials C— 8

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 9 of 14 PagelD 838

restitition, or forfeiture ordered by the Court. The defendant expressly authorizes
the United States Attorney’s Office to obtain current credit reports in order to
evaluate the defendant’s ability to satisfy any financial obligation imposed by the
Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer
a decision until it has had an opportunity to consider the presentence report
prepared by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations
and present arguments to the Court, the sentence will be determined solely by the
Court, with the assistance of the United States Probation Office. Defendant
further understands and acknowledges that any discussions between defendant or
defendant’s attorney and the attorney or other agents for the government
regarding any recommendations by the government are not binding on the Court
and that, should any recommendations be rejected, defendant will not be
permitted to withdraw defendant’s plea pursuant to this plea agreement. The
government expressly reserves the right to support and defend any decision that
the Court may make with regard to the defendant’s sentence, whether or not such

decision is consistent with the government’s recommendations contained herein.

Defendant's Initials © 9

 

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 10 of 14 PagelD 839

fh. Defendant’s Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority

 

to impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant’s sentence on any ground, including the ground that the
Court erred in determining the applicable guidelines range pursuant to the United
States Sentencing Guidelines, except (a) the ground that the sentence exceeds the
defendant’s applicable guidelines range as determined by the Court pursuant to
the United States Sentencing Guidelines; (b) the ground that the sentence exceeds
the statutory maximum penalty; or (c) the ground that the sentence violates the
Eighth Amendment to the Constitution; provided, however, that if the
government exercises its right to appeal the sentence imposed, as authorized by
18 U.S.C. § 3742(b), then the defendant is released from his waiver and may
appeal the sentence as authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the Office of
the United States Attorney for the Middle District of Florida and cannot bind
other federal, state, or local prosecuting authorities, although this office will bring
defendant’s cooperation, if any, to the attention of other prosecuting officers or

others, if requested.

Defendant’s Initials a 10

 

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 11 of 14 PagelD 840

9. Filing of Agreement

This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant’s entry of a plea of guilty pursuant hereto.

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and wolpntagity-<withiour reliance upon any
discussions between the attorney for the government and the defendant and
defendant’s attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or
coercion of any kind. The defendant further acknowledges defendant’s
understanding of the nature of the offense or offenses to which defendant is
pleading guilty and the elements thereof, including the penalties provided by law,
and defendant’s complete satisfaction with the representation and advice received
from defendant’s undersigned counsel (if any). The defendant also understands
that defendant has the right to plead not guilty or to persist in that plea if it has
already been made, and that defendant has the right to be tried by a jury with the
saaiparice of counsel, the right to confront and cross-examine the witnesses
against defendant, the right against compulsory self-incrimination, and the right

to compulsory process for the attendance of witnesses to testify in defendant’s

Defendant’s Initials _¢-—— 11

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 12 of 14 PagelD 841

defense; but, by pleading guilty, defendant waives or gives up those rights and
there will be no trial. The defendant further understands that if defendant pleads
guilty, the Court may ask defendant questions about the offense or offenses to
which defendant pleaded, and if defendant answers those questions under oath,
on the record, and in the presence of counsel (if any), defendant’s answers may
later be used against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are felonies,
may thereby be deprived of certain rights, such as the right to vote, to hold public
office, to serve on a jury, or to have possession of firearms.

ll. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth below
are true, and were this case to go to trial, the United States would be able to prove
those specific facts and others beyond a reasonable doubt.
FACTS

On or about October 15, 2013, the defendant made and filed, or caused to
be made and filed, a 2012 U.S. Individual Income Tax Return, IRS Form 1040,
which he signed under penalty of perjury. On the return, the defendant attested

that his total income (Line 22) for tax year 2012 was only $225,947, when, in

Defendant’s Initials 12

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 13 of 14 PagelD 842

truth and in fact, the defendant well knew that his income was substantially
greater than what he reported. The defendant knew the income tax return was not
true and correct because he understated his total income by approximately
$209,916. Specifically, the defendant failed to report approximately $158,335 in
gross receipts that he earned from consulting clients. Further, the defendant .
improperly deducted business expenses in the approximate amount of $51,581,
despite the facts that (1) he had been reimbursed for said expenses and (2) some of
the deducted expenses were not ordinary and necessary business expenses.

Although the parties agree that the tax loss for tax years 2010 through and
including 2013 is relevant conduct in this case, the parties have not yet been able
to reach agreement on the precise amount of the total tax loss.

12. Entire Agreement
This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea and

no other promises, agreements, or representations exist or have been made to the

defendant or defendant’s attorney with regard to such guilty plea.

Defendant’s Initials 13

 
Case 8:19-cr-00154-MSS-AAS Document 68 Filed 01/31/20 Page 14 of 14 PagelD 843

13. Certification
The defendant and defendant’s counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant and
that defendant fully understands its terms.

ot
DATED this day of January 2020.

 

MARIA CHAPA LOPEZ
United States Attorney

   

Charles R. Resnick

Defendant

James. Felman, ae
Attorney for Defendant

 

 

14

 
